Title: To George Washington from Benjamin Lincoln, 12 June 1782
From: Lincoln, Benjamin
To: Washington, George


                  
                     
                     Dear General,Head-Quarters, 12th June 1782
                  
                  Immediately on the receipt of your letter covering Colo. Van
                     Schaick’s request to you that he might remain out of camp, until Congress
                     should take up and determine on the matter of his promotions, I laid them both
                     before Congress who referred them to me. In my report I observed that although
                     the several States, by the Articles of Confederation, had delegated to Congress
                     the power of appointing all General Officers, and had not confined them in
                     their choice to any particular rules, yet Congress themselves had found it
                     necessary to apportion such appointments among the different States nearly in
                     proportion to the number they were severally to raise—By this mode there are
                     now many General Officers, who were young field-Officers, when others were
                     Colonels and none remain so—The policy and even justice of this measure were
                     so conspicuous that it was generally acquiesced in as necessary. If Congress
                     should at this time promote Colo. Van Schaick to the rank of Brigadier, because
                     he has been superceded, it would open such a door for promotions as would
                     greatly embarrass Congress to shut, for the State of New-York has already a
                     full proportion of General Officers—I therefore was fully in Opinion that
                     Colo. Van Schaick could not be promoted; but that in consideration of his long
                     services, he have leave to retire with the same emoluments as Officers who
                     retired from service under the resolutions of Congress of the 3d & 21st
                     of Octr 1780. Colo. Van Schaick’s friends opposed the report, hoping to do more
                     for him; by that means it was lost, so that he is neither promoted nor has
                     liberty to retire. I have the Honor to be, My dear General, With profound
                     respect & Esteem Your Excellency’s most obedient Servant
                  
                     B. Lincoln
                     
                  
               